          Case 3:19-cv-00035-KAD Document 37 Filed 02/21/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

DAVID MCNEE, DEBORAH CARR,                        :
EDINELIS VEGA, IDA DAVIDSON,                      :
ERNESTINE COLEMAN,                                : Civ. No.: 3:19-cv-00035-KAD
TERRILYNNE TRUDEAU and                            :
MATTHEW IBRAHIM                                   :
     Plaintiffs,                                  :
                                                  :
V.                                                :
                                                  : FEBRUARY 21, 2019
RODERICK BREMBY and VEYO, A                       :
Subsidiary of Total Transit, Inc.                 :
      Defendants.                                 :

            JOINT MOTION TO CONTINUE SETTLEMENT CONFERENCE

       The Plaintiffs and the Defendants, (Veyo, LLC, and Roderick Bremby, Commissioner)

jointly move to continue the settlement conference scheduled for March 12, 2019 (Docket No.

33) to allow the parties to use that date to further engage in settlement discussion without the

utilization of this Court's time and resources.

       This is the first motion to extend the date of the March 12 settlement conference, which

was scheduled by way of telephone conference with Magistrate Judge Fitzsimmons on February

5, 2019. (Docket No. 32). During that telephone conference, the parties committed to exchange

information and to meet prior to the settlement conference with the Court in order to narrow the

issues of this case and to discuss viable settlement options without utilizing court resources.

       That meeting took place over several hours on February 13, 2019, and the parties believe

that it was very productive and that significant progress was made. At the conclusion of the

meeting, the parties agreed that it would ultimately result in a more productive settlement

conference with the Court if the parties were to meet again without the use of court resources.




                                                  1
         Case 3:19-cv-00035-KAD Document 37 Filed 02/21/19 Page 2 of 3



       Accordingly, the parties now jointly move to continue the March 12 settlement

conference.   The parties would like to instead use that date for a second meeting to continue

their independent discussion, and will in the meantime continue to exchange information and

explore the viability of potential resolutions discussed during the February 13th meeting. The

parties will report the outcome of the March 12 meeting to Magistrate Judge Fitzsimmons' clerk

on or before March 29, 2019.

       As of the date of this motion, all counsel and clients with settlement authority are

available for a rescheduled settlement conference on the following dates: April 23, 24, 25, 29,

30; and May 2, 3, 14.

DEFENDANT                                          DEFENDANT
                                                   VEYO, LLC,
RODERICK BREMBY, COMMISSIONER
WILLIAM TONG, ATTORNEY
GENERAL                                                    /s/ Joseph J. Blyskal
BY:                                                Thomas C. Blatchley ct25892
                                                   Joseph J. Blyskal ct28055
__/s/_Tanya DeMattia_________                      Gordon Rees Scully Mansukhani LLP
Henry A. Salton ct07763                            95 Glastonbury Blvd., Suite 206
Assistant Attorney General                         Glastonbury, CT 06033
Tanya DeMattia ctl4996                             Tel.: (860) 494-7525
Assistant Attorney General                         Fax: (860) 560-0185
Office of the Attorney General                     tblatchley@grsm.com
55 Elm Street                                      jblyskal@grsm.com
P.O. Box 120
Hartford, CT 06141-0120
Tel: (860) 808-5210
Fax: (860) 808-5385
henry.salton@ct.gov
tanya.demattia@ct.gov


__/s/ Kristen Noelle Hatcher______                 __/s/ James S. Haslam     _____
Kristen Noelle Hatcher (ct27002)                   James S. Haslam (ct27296)
Connecticut Legal Services                         Connecticut Legal Services
16 Main Street                                     125 Eugene O’Neill Drive, Suite 120
New Britain, CT 06051                              New London, CT 063720
(860) 357-9308                                     (860)271-7312
khatcher@connlegalservices.org                     jhaslam@connlegalservices.org

                                              2
         Case 3:19-cv-00035-KAD Document 37 Filed 02/21/19 Page 3 of 3



                              CERTIFICATION OF SERVICE

       I hereby certify that on February 21, 2019 the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

email to all parties by operation of the court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this document through the court’s CM/ECF System.




                                                    _/s/_Tanya DeMattia ____
                                                    Tanya DeMattia
                                                    Assistant Attorney General
